DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 8/19/2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.

Specification
The disclosure is objected to because of the following informalities:
Two paragraphs were inserted into the specification by amendment on 5/18/2020.  The first paragraph numbered [0001] provided a cross reference and the second paragraph numbered [0002] referenced the sequence listing.  However, the originally filed specification already has paragraphs numbered as [0001] and [0002].  The duplicate paragraph numbering is confusing and should be avoided. 
The incorporation of the sequence listing (paragraph [0002] of the 5/18/2020 amendment) should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
The Brief Description of the Drawings at pages 7-9 for Figures 1-20 contains errors.  The descriptions of the figures do not correspond to the subject matter present in the actual figures.  At least for example, FIG. 1 is not a schematic illustration of the genomic loci of the representative Cas13e and Cas13f families members. FIG. 2 does not show putative secondary structures of the DR sequences associated with the respective Casl3e and Cas13f proteins. FIG. 2 does not disclose SEQ ID NOs: 8-14.  FIG. 3 does not show a phylogenetic tree for the Casl3e and Cas13f effector proteins.  The remaining figures differ from their descriptions as well.  The six pages of drawings submitted 5/18/2020 contain Figures 1-2, Figure 3a, Figure 4b, Figures 5-9, Figure 10a-c, and Figures 11-20.  
Appropriate correction is required.  Applicant is cautioned against introducing new matter.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is confusing and indefinite as SEQ ID NOS: 4, 5, and 6 are nucleotide sequences and not amino acid sequences.
Claim 1 is directed to a bifunctional fusion protein that is bindable to both CD47 molecules and PD-L1 molecules.  However, claims 2-7 require three distinct proteins chains:  a SIRPα-m-Fc peptide, an antibody light chain, and an antibody heavy chain.  The constructs of claims 2-7 are not a single fusion protein as implied by the language of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (WO 2016/024021, of record). 
Lo et al. teaches a bifunctional fusion protein that binds to CD47 and the tumor cell antigen PD-L1.  See at least abstract and claims 1-2, 37, and 55.  Various constructs having a SIRPα-Fc fusion (that binds to CD47) and a light chain and heavy chain for the tumor cell antigen antibody (i.e. PD-L1) are disclosed.  See for example Figures 1H, 1I, 1J, and 1K.  The antibodies may be of the IgG1 subtype.  See at least paragraph [0107].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN106519036, of record) in view of Irving et al. (U.S. Patent Application Publication 2010/0203056) and Lo et al. (WO 2016/024021, of record).
Lo et al. is applied as above.  It does not disclose Knob-in-Hole structure.
The machine translation of Yang et al. (CN106519036) provided by applicant will be relied upon.
Yang et al. discloses an anti-CD47 and anti-EGFR bifunctional protein having the structure disclosed in Figure 1. The bifunctional protein comprises an anti-EGFR side heavy chain with an anti-EGFR side light chain and a SIRPα-Fc fusion protein on the anti-CD47 side.  SEQ ID NO: 18 corresponds to the SIRPα-Fc fusion protein on the anti-CD47 side.  See machine translation lines 104-105 and 937-985.  SEQ ID NO: 18 is identical to instant SEQ ID NO: 1.  Mutations were made in the CH3 regions of the anti-EGFR side heavy chain and the CH3 regions of the SIRPα-Fc fusion protein on the anti-CD47 side to increase the probability of correct pairing and reduce the formation of self-pairing.  The mutations provided a binding mode similar to “knob-in-hole.”  See machine translation lines 91-104.  Yang et al. does not disclose a construct containing an anti-PD-L1 antibody.
	Irving et al. (U.S. Patent Application Publication 2010/0203056) discloses an anti-PD-L1 antibody having the light chain of SEQ ID NO: 25 and the heavy chain of SEQ ID NO: 21.  See at least Figures 11A-1 to 11A-4 and 11B-1 to 11B-3 for YW243.55.S70.  The anti-PD-L1 antibody can be part of a multispecific or bispecific antibody.  See at least paragraph [0149].  The antibodies are IgG1 antibodies.  See at least paragraph [0544] and Table 1.  SEQ ID NO: 25 is identical to instant SEQ ID NO: 2.  SEQ ID NO: 21 corresponds to instant SEQ ID NO: 3 except for amino acid positions 118, 355, 357, 359, and 367.
The general protein structure in Figure 1 of Yang et al. corresponds to the general protein structure in instant Figure 2.  It would have been obvious to substitute the heavy and light chain of the PD-L1 antibody of Irving et al. for the heavy and light chain of the EGFR antibody in order to produce an anti-CD47 and anti-PD-L1 bifunctional protein.  Lo et al. makes clear that such a bifunctional protein would have been desirable.  SEQ ID NO: 18 of Yang et al. is an SIRPα-m-Fc that has “knob-in-hole” mutations.  It would have been obvious and routine to make the same “knob-in-hole” mutations made in the anti-EGFR heavy chain of Yang et al to the anti-PD-L1 heavy chain of Irving et al.  One would have been motivated to do to in order to increase the probability of correct pairing and reduce the formation of self-pairing.  This would have resulted in the structure required by claims 1-4.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN106519036, of record) in view of Irving et al. (U.S. Patent Application Publication 2010/0203056) and Lo et al. (WO 2016/024021, of record) as applied to claims 1-4 above, and further in view of Bosque et al. (U.S. Patent Application Publication 2016/0229913).
Yang et al., Irving et al., and Lo et al. are applied as above.  None of the references teach that the CD47 binding moiety SIRPα-m-Fc has the Hole structure and that the heavy chain of the anti-PD-L1 binding antibody has the Knob structure that matches with the Hole structure.  See instant claim 5.  Yang et al. discloses SEQ ID NO: 18 (corresponding to instant SEQ ID NO: 1).  Irving et al. discloses SEQ ID NO: 25 (corresponding to instant SEQ ID NO: 2) and SEQ ID NO: 21 (corresponding to instant SEQ ID NO: 3 except for amino acid positions 118, 355, 357, 359, and 367).  See instant claim 6.
	Paragraph [0023] of the instant specification indicates that [0023]  "Knob-in-Hole structure" can be achieved by the following: introducing 2 amino acid mutations into the Fc segment of the anti-PD-L1 heavy chain (T366W, S354C) (based on the IgG innate
sequence), forming protruded Knob structure and 4 amino acid mutations (Y349C, T366S, L368A, and Y407V) are introduced based on the IgG innate sequence into the Fc segment of the SIRPα-m-Fc peptide chains to form recessed Hole structure.  These positions refer to the EU numbering system of Kabat.  The Cys at amino acid position 252 in instant SEQ ID NO: 1 corresponds to the Y349C mutation.  The Ser at amino acid position 269 in instant SEQ ID NO: 1 corresponds to the T366S mutation.  The Ala at amino acid position 271 in instant SEQ ID NO: 1 corresponds to the L368A mutation.  The Val at amino acid position 310 in instant SEQ ID NO: 1 corresponds to the Y407V mutation.  Instant SEQ ID NO:1 and therefore SEQ ID NO: 18 of Yang et al. contain the Hole mutations for the Knob-in-Hole pair.  The Trp at amino acid position 367 in instant SEQ ID NO: 3 corresponds to the T366W mutation.  The Cys at amino acid position 355 of instant SEQ ID NO: 3 corresponds to the S354C mutation.  Instant SEQ ID NO: 3 contains the Knob mutations for the Knob-in-Hole pair. 
Bosques et al.  discloses engineering cavities and protuberances to form knob in hole structures in antibody Fc domains.  A well-known set of mutations where the CH3 antibody constant domain of the Fc domain in the first monomer has the mutations T366S:L368A: Y407V:Y349C and the CH3 antibody constant domain of the Fc domain in the second monomer has the mutations T366W and S354C is disclosed.  See at least paragraph [0122] and Table 1 referencing Zeidler et al.  See also paragraph [0084] and Figure 2, construct 2, showing the knob and hole in the IgG CH3 antibody constant domains.  The first monomer mutations correspond to those of instant SEQ ID NO: 1 and the second monomer mutations correspond to those of instant SEQ ID NO: 3.  
The general protein structure in Figure 1 of Yang et al. corresponds to the general protein structure in instant Figure 2.  It would have been obvious to substitute the heavy and light chain of the PD-1 antibody of Irving et al. for the heavy and light chain of the EGFR antibody in order to produce an anti-CD47 and anti-PD-L1 bifunctional protein.  Lo et al. makes clear that such a bifunctional protein would have been desirable.  It would have been obvious to make the Knob mutations at T366W and S354C as disclosed by Bosques et al. to SEQ ID NO: 21 of Irving et al. (corresponding to amino acid positions 367 and 355, respectively, of SEQ ID NO: 21 and present in instant SEQ ID NO: 3) in order to create the Knob structure that matches the Hole structure in SEQ ID NO: 18 (corresponding to instant SEQ ID NO: 1) of Yang et al.  Again, instant SEQ ID NO: 2 corresponds to SEQ ID NO: 25 of Irving et al.  While positions 118, 357, and 359 of SEQ ID NO: 21 would still differ from instant SEQ ID NO: 3, there is no evidence of record that these positions are critical for the PD-L1 binding activity or would interfere with the ability of the Knob to pair with the Hole.  In addition, claim 6 recites “has an amino acid sequence” implying that a subsequence of SEQ ID NO: 3 but not the entirety of SEQ ID NO: 3 is required. This Knob-in-Hole engineering would have been well known to those of ordinary skill in the art and would result in the structure required by claims 5 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa